DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the term “also disclosed” is stated in line 3.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
 	The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
 	The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 15-22, 24-32, and 36-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHILUKURI et al (US 2017/0051156 cited by applicant).
 	With respect to claim 15, the reference discloses a method comprising: injecting, a treatment fluid (on an article) into the wellbore, wherein the treatment fluid comprises a layered double hydroxide (LDH) [0032-0033] comprising positively-charged layers with intercalated anionic layers therebetween, wherein the anionic layers comprise a scale inhibitor (SI) [0013], [0028]; and releasing the SI from the LDH within the reservoir based on the injection of the treatment fluid comprising the LDH [0010], [0045]. However, the reference fails to teach scale squeeze treating of a reservoir as claimed. 
 	The fluid is used to treat an article within the subterranean reservoir. However, the SI and LDH coating are released in the reservoir. Therefore, it can be considered treatment fluid within the reservoir. It would be considered obvious to one of ordinary skill in the art to use the fluid for scale squeeze treatment of the reservoir as desired by the user.  
 	With respect to the depending claims, the reference teaches the limitations as claimed. With respect to claim 16, see [0013], [0028]. With respect to claim 17, see explanation with respect to claim 15. With respect to claims 18-20, see (SI = active agent, [0032-0033]). With respect to claims 21-22, see [0013], [0028]. With respect to  Claims 24-29, see [0012], [0032-0035]. With respect to claim 30, see [0032-0033]. With respect to claim 31, see [0036]. With respect to claim 32, see [0033]. With respect to claims 36-40, see [0013], [0028], and [0033]. With respect to claims 41, 43, and 45, see [0032-0033]. With respect to claim 42, see [0035]. With respect to claim 44, see [0010]. 

Allowable Subject Matter
Claims 23 and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        5/7/2021